Election/Restrictions
This application is in condition for allowance except for the presence of claims 10, 13, and 17-19 directed to species non-elected without traverse.  Accordingly, claims 10, 13, and 17-19 have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. An attempt to reach Ms. Jeonghyun Ju to inform her that the above mentioned claims were cancelled, however no one could be reached at the phone number provided in the Remarks filed 5/13/2022 and a voicemail was not set up to leave a message. 

The application has been amended as follows: 
IN THE CLAIMS:
Claims 10, 13, and 17-19 were cancelled. 
The above change was made as the claims are drawn to non-elected species. 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: 
Closest prior art: Liang (US 8,388,300) and Brunelli et al. (US 2014/0286751)
Liang discloses a ring segment comprising: a shielding wall mounted to a turbine casing which accommodates a turbine blade and configured to face an inner circumferential surface of the turbine casing; a first hook part and a second hook part configured to protrude from the shielding wall toward the turbine casing to be coupled to the turbine casing; a main cavity formed between the first hook part and the second hook part; a plurality of first cooling passages configured to connect the main cavity and first side surfaces facing each other of the shielding wall; a plurality of second cooling passages configured to extend in a direction crossing the first cooling passages and connect the main cavity and second side surfaces facing each other of the shielding wall; and a plurality of chambers configured to be connected to the first cooling passages. 
Brunelli generally teaches cooling passages are connected in an eccentric direction with respect to centers of the plurality of chambers to induce swirl. 
The closest prior art fails to disclose or suggest alone or in combination that the first cooling passages are connected in an eccentric direction with respect to centers of the plurality of chambers to induce swirl inside the plurality of chambers and each of the plurality of first cooling passages includes a connection passage which connects a first chamber and a second chamber of the plurality of chambers and the connection passage being connected in an eccentric direction with respect to centers of the first and second chambers. 
Claims 2-9 and 11 depend upon claim 1 and so are allowable. 

Regarding independent claim 14:
Closest prior art: Liang (US 8,388,300) and Brunelli et al. (US 2014/0286751)
Liang discloses a turbine comprising: a rotor disk configured to be rotatable; a plurality of turbine blades and turbine vanes which are installed on the rotor disk; and a turbine casing which accommodates the turbine blades, the turbine vanes; and a plurality of ring segments which are mounted to the turbine casing and are positioned outside the turbine blade, wherein the ring segment comprises a shielding wall configured to face an inner circumferential surface of the turbine casing, and a first hook part and a second hook part configured to protrude from the shielding wall toward the turbine casing to be coupled to the turbine casing, and wherein the ring segment includes a plurality of first cooling passages extending in a circumferential direction of the turbine and a plurality of chambers configured to be connected to the first cooling passages and extend in a longitudinal direction of a central axis of the turbine.
Brunelli generally teaches cooling passages are connected in an eccentric direction with respect to centers of the plurality of chambers to induce swirl. 
The closest prior art fails to disclose or suggest alone or in combination that the first cooling passages are connected in an eccentric direction with respect to center of the plurality of chambers to induce swirl inside the plurality of chambers, wherein each of the plurality of first cooling passages includes a connection passage which connects a first chamber and a second chamber of the plurality of chambers, the connection passage being connected in an eccentric direction with respect to centers of the first and second chambers. 
Claims 15-16 depend upon claim 14 and so are allowable. 

Regarding independent claim 20:
Closest prior art: Liang (US 8,388,300) and Brunelli et al. (US 2014/0286751)
Liang discloses a gas turbine comprising: a compressor configured to compress air drawn thereinto from an outside; a combustor configured to mix fuel with air compressed by the compressor and combust a mixture of the fuel and the compressed air; and a turbine comprising a plurality of turbine blades configured to be rotated by combustion gas discharged from the combustor, wherein the turbine comprises a rotor disk configured to be rotatable, a plurality of turbine blades and turbine vanes which are installed on the rotor disk, a turbine casing which accommodates the turbine blades and the turbine vanes, and a plurality of ring segments which are mounted to the turbine casing and are positioned outside the turbine blade, wherein the ring segment comprises a shielding wall configured to face an inner circumferential surface of the turbine casing, and a first hook part and a second hook part configured to protrude from the shielding wall toward the turbine casing to be coupled to the turbine casing, wherein the ring segment includes a plurality of first cooling passages extending in a circumferential direction of the turbine and a plurality of chambers configured to be connected to the first cooling passages and extend in a longitudinal direction of a central axis of the turbine. 
Brunelli generally teaches cooling passages are connected in an eccentric direction with respect to centers of the plurality of chambers to induce swirl. 
The closest prior art fails to disclose or suggest alone or in combination that the first cooling passages are connected in an eccentric direction with respect to centers of the plurality of chambers to induce swirl inside the plurality of chambers, wherein each of the plurality of first cooling passages includes a connection passage which connects a first chamber and a second chamber of the plurality of chambers, the connection passage being connected in an eccentric direction with respect to centers of the first and second chambers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                            
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745